DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phase of the rotor 22 (see applicant’s figs.2-4) must be shown or the feature(s) canceled from the claim(s). what is the desired (same) phase and reversed phase (see spec., page 6, lines 21-22) of rotor 22 of stepping motor 20?  Is there an A phase coil and B phase coil? No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, Claim 1 (Original): A step motor driving device comprising:
a step motor that includes a rotor that is magnetized by two or more poles, a stator that transmits a magnetic force to the rotor and a coil that generates a magnetic force toward the stator;
a drive circuit that outputs a measurement drive signal to the coil;
a phase detecting circuit that detects a counter-electromotive current that occurs in the coil after the output of the measurement drive signal, and determines whether a phase of the rotor is a desired phase based on the detected counter-electromotive current; and
a control unit that controls the step motor by a first driving method, in which the drive circuit outputs a first drive signal for rotating the rotor by one step, when the phase is the desired phase, and controls the step motor by a second driving method different from the first driving method so as to restrict the rotation of the rotor when the phase is not the desired phase.


As to claim 1, the phrase, “a phase detecting circuit that detects a counter-electromotive current that occurs in the coil after the output of the measurement drive signal, and determines whether a phase of the rotor is a desired phase based on the detected counter-electromotive current; and
a control unit that controls the step motor by a first driving method, in which the drive circuit outputs a first drive signal for rotating the rotor by one step, when the phase is the desired phase, and controls the step motor by a second driving method different from the first driving method so as to restrict the rotation of the rotor when the phase is not the desired phase” is unclear as to the desired phase or not the desired phase?
Applicants’ fig.2 shows a phase detecting circuit 42 detecting counter electromotive current via terminals 01 & 02 of a coil 21 of stepping motor 20.
Applicants’ fig.3 shows rotation of rotor in a case of same phase (see spec., page 6, lines 21-22). What is same phase applicant referring to? Is it forward rotation (direction OR POSITION) of rotor motor? How phase and rotation are related and not clear from the above claim language and/or fig.3?
Applicant’s fig.4 shows operation of a rotor in a case of reversed phase. What is reversed phase applicant referring to? Is it reverse rotation (direction OR POSITION) of rotor? How phase and rotation are related and not clear from the above claim language and/or fig.4?
Both figs. 3-4 shows forward rotation and reverse rotation of rotor of motor.
Applicant’s are not clear what is “the phase” is detected based on detecting counter electromotive current. The term “desired phase” need to be clearly defined and stated.
Applicant’s fig.5 (processing flow chart of reverse rotation) does not define what is desired (same) phase or reversed phase means? And does not show the control step (see fig.5) of a control unit that controls the step motor by a first driving method, in which the drive circuit outputs a first drive signal for rotating the rotor by one step, when the phase is the desired phase, and controls the step motor by a second driving method different from the first driving method so as to restrict the rotation of the rotor when the phase is not the desired phase”.    

Objection to Specification
The disclosure is objected to because of the following informalities:
As to claim 1, Claim 1 (Original): A step motor driving device comprising:
a step motor that includes a rotor that is magnetized by two or more poles, a stator that transmits a magnetic force to the rotor and a coil that generates a magnetic force toward the stator;
a drive circuit that outputs a measurement drive signal to the coil;
a phase detecting circuit that detects a counter-electromotive current that occurs in the coil after the output of the measurement drive signal, and determines whether a phase of the rotor is a desired phase based on the detected counter-electromotive current; and

Applicants’ fig.2 shows a phase detecting circuit 42 detecting counter electromotive current via terminals 01 & 02 of a coil 21 of stepping motor 20. Is there a phase A coil and a phase B coil?. What is desired (same) phase or reversed phase?.
Applicants’ fig.3 shows rotation of rotor in a case of same phase (see spec., page 6, lines 21-22). What is same phase applicant referring to? Is it forward rotation (direction OR POSTION) of rotor motor? How phase, counter electromotive current and rotation are related and not clear from the above claim language and/or fig.3?
Applicant’s fig.4 shows operation of a rotor in a case of reversed phase. What is reversed phase applicant referring to? Is it reverse rotation (direction OR POSITION) of rotor? How phase and rotation are related and not clear from the above claim language and/or fig.4?
Both figs. 3-4 shows forward rotation and reverse rotation of rotor of motor.
Applicant’s are not clear what is “the phase” is detected based on detecting counter electromotive current. The term “desired phase” need to be clearly defined and stated.
Applicant’s fig.5 (processing flow chart of reverse rotation) does not define what is desired (same) phase or reversed phase means? (see steps S102, S103, fig.5) And does not show the control step of a control unit that controls the step motor by a first driving method, in which the drive circuit outputs a first drive signal for rotating the rotor by one step, when the phase is the desired phase, and controls the step motor by a second driving method different from the first driving method so as to restrict the rotation of the rotor when the phase is not the desired phase”.   
Is restricting rotation of rotor stopping the rotation of rotor of motor by stopping the drive signals to motor?
Appropriate corrections are required positively defining desired (same) phase and reversed phase.
Dependent Claims 2-11 are rejected as they depend from claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			01/03/2022